Name: Council Decision (EU) 2016/1850 of 21 November 2008 on the signature and provisional application of the stepping stone Economic Partnership Agreement between Ghana, of the one part, and the European Community and its Member States, of the other part
 Type: Decision
 Subject Matter: cooperation policy;  international affairs;  European construction;  Africa
 Date Published: 2016-10-21

 21.10.2016 EN Official Journal of the European Union L 287/1 COUNCIL DECISION (EU) 2016/1850 of 21 November 2008 on the signature and provisional application of the stepping stone Economic Partnership Agreement between Ghana, of the one part, and the European Community and its Member States, of the other part THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 133 and 181 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 12 June 2002 the Council authorised the Commission to open negotiations of Economic Partnership Agreements with ACP countries. (2) Negotiations of a stepping stone Economic Partnership Agreement (hereinafter referred to as the stepping stone EPA) have been concluded with Ghana and the stepping stone EPA was initialled on 13 December 2007. (3) Article 75 of the stepping stone EPA provides for its provisional application pending its entry into force. (4) The stepping stone EPA should be signed on behalf of the Community and applied, as concerns elements falling within the competence of the Community, on a provisional basis subject to its conclusion at a later date, HAS DECIDED AS FOLLOWS: Article 1 The signing of the stepping stone Economic Partnership Agreement between Ghana, of the one part, and the European Community and its Member States, of the other part, is hereby approved on behalf of the Community, subject to the Council Decision concerning the conclusion of the said Agreement. The text of the stepping stone EPA is attached to this Decision. Article 2 For the purposes of Article 73(2) of the stepping stone EPA, the EPA Committee shall be composed, on the one hand, of the members of the Council and of representatives of the Commission and, on the other hand, of representatives of the Government of Ghana. The Commission shall propose to the Council, for its decision, the position of the European Community with a view to the negotiation of the EPA Committee's rules of procedure. Article 3 The President of the Council is hereby authorised to designate the person(s) empowered to sign the stepping stone EPA on behalf of the European Community subject to its conclusion. Article 4 As concerns elements falling within the competence of the Community, the stepping stone EPA shall be applied on a provisional basis as provided for in Article 75 thereof, pending completion of the procedure for its conclusion. The Commission shall publish a notice providing information on the date of provisional application. Done in Brussels, 21 November 2008. For the Council The President E. WOERTH